Appeal from a decision of the Workers’ Compensation Board, filed January 10, 1980, which denied the carrier’s claim for reimbursement under subdivision 8 of section 15 of the Workers’ Compensation Law on the ground that it was untimely made. The board found “that the date of disability was October 16, 1976 * * * carrier filed C-250 December 21, 1978 which was more than 104 weeks after the disability and that constituted late filing (Matter of Lambright v. St. Luke’s Hospital, 3 N Y 2d 832) * * * thus claim for reimbursement per Section 15-8 should be denied.” The decision is supported by substantial evidence. Decision affirmed, with costs to respondent Special Disability Fund. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.